Exhibit 10.1

May 15, 2007

Mr. There du Pont

PO Box 397

Unionville, PA 19375-0397

Dear There:

We are delighted to extend you an offer to be Senior Vice President, Operations
and Chief Financial Officer at drugstore.com, inc. (“drugstore.com” or the
“Company”), starting on a date to be determined by mutual agreement but no later
than June 4, 2007.

We are offering you an annual salary of $300,000, which will be paid every two
weeks in accordance with the Company’s standard payroll policies. You will be
eligible to receive an annual target bonus of 60% of your annual salary, based
on both company and individual performance. Depending on the level of company
and individual performance, you may receive between 0% and 125% of this target
amount. The actual payout will be pro-rated for 2007 based on wages earned.
Executive bonus compensation for subsequent years will be determined by the
Board of Directors and CEO. Your compensation package will be reviewed annually.
Other company-provided benefits, for which you are eligible, including health
and welfare benefits, will be reviewed with you in detail on your first day of
employment. With respect to vacation accrual, you will accrue 4 weeks of
vacation per year.

At the start of your employment, you will be eligible for an option (the
“Option”) to purchase 750,000 shares of drugstore.com, inc. common stock (the
“Option Shares”). Your Option will be granted by a committee of the Board of
Directors as soon as practical after your start date but no later than the first
Friday after that date. Your vesting commencement date will be your first day of
employment. The exercise price of the Option Shares will be determined by the
committee and will be based on the fair market value of drugstore.com common
stock on the grant date. The vesting schedule will be no less generous than that
offered to new employees today (20% vest at 6 months and the remaining vesting
quarterly for the 3.5 years following the initial vesting date). The Option will
be subject to the terms of the Company’s 1998 Stock Option Plan and the related
Stock Option Agreement between you and drugstore.com. Further, on or before your
start date, the Company will enter into a Change of Control Agreement
substantially in the form attached hereto.

In appreciation for your decision to join us, we will pay you a signing bonus of
$50,000. This bonus will be payable in accordance with our standard payroll
policies and subject to applicable withholding taxes. If your employment with
drugstore.com is terminated for any reason other than an involuntary termination
without cause prior to the first anniversary of your start date, you will be
responsible for reimbursing the Company for the $50,000 signing bonus. This
bonus will be paid at the first payroll after you commence employment with the
company.



--------------------------------------------------------------------------------

This offer is contingent on your completion of our standard form Confidentiality
and Inventions Agreement and employment application prior to commencing
employment, copies of which are enclosed with this letter. If you have any
questions about this agreement, please call us. This offer is also contingent on
the successful completion of a background check. The results must be reviewed
and accepted by drugstore.com in accordance with our guidelines prior to your
start date as stated in this offer letter. If the results are unacceptable, this
offer will be rescinded.

Throughout your employment with drugstore.com, you will be an at-will employee.
This means that you may terminate your employment with drugstore.com at any time
with or without cause, and with or without notice. Similarly, drugstore.com may
terminate your employment at any time, with or without cause, and with or
without notice. Your at-will employment status may not be orally altered by any
drugstore.com employee, and may be altered in writing only by the CEO of the
Company.

Congratulations! All of us at drugstore.com are very excited that you’re joining
the team and look forward to a beneficial and rewarding relationship. Kindly
indicate your consent to the terms in this offer letter by signing and returning
a copy to us by May 18, 2007.

 

Sincerely,

   

/s/ Dawn Lepore

   

Dawn Lepore

   

President, CEO and Chairman

   

Agreed and Accepted:

 

/s/ There duPont

    Date: 5/18/2007   There du Pont    